Name: Commission Regulation (EEC) No 1082/92 of 30 April 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4 . 5 . 92 Official Journal of the European Communities No L 119/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1082/92 of 30 April 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (J), as last amended by Regulation (EEC) No 1001 /92 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 22 to 28 April 1992 for the Portuguese escudo lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable to Portugal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'Portugal' in parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto ; 2 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 4 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1992. For the Commission Ray MAC SHARRY Member ofthe Commission o OJ No L 164, 24. 6 . 1985, p. 6 . O OJ No L 201 , 31 . 7. 1990, p. 9 . (') OJ No L 153, 17 . 6. 1991 , p. 1 . O OJ No L 109, 27. 4 . 1992, p. 1 . (') OJ No L 310, 21 . 11 . 1985, p . 4 . (*) OJ No L 358, 8 . 12 . 1989, p. 28 . No L 119/2 Official Journal of the European Communities 4 . 5 . 92 ANNEXI PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Denmark Greece CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy France Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl - 1 000 kg - 1 008,57 1 008,57 1 362,49 1 362,49 1 261,38 1 261,38 958,18 958,18 958,18 919,85 919,85 1 008,57 1 008,57 958,18 958,18 1 560,62 1 136,14 1 412,00 453.86 977,35 938,25 977,35 977,35 1 668,26 1 685,47 1 287,80 1 462,43 1 028,75 977,35 1 341,45 977,35 977,35 1 286,61 977,35 977,35 938,25 1 028,75 0709 90 60 0712 90 19 1001 10 10 1001 10 90 100190 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 10 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 11-1 11-1 7285 7286 11-2 11-1 11-1 7285 7286 4. 5 . 92 Official Journal of the European Communities No L 119/3 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I I - 1 000 kg 1103 29 90 11-1 7285 I 977,35 11-1 7286 I 977,35 1104 11 10 977,35 1104 11 90 I I I 1 341,45 1104 12 10 I I 938,25 1104 12 90 I I I 1 655,74 1104 19 10 \ 1 286,61 1104 19 30 I 977,35 1104 19 50 \ 1 109,43 1104 19 99 11-1 7285 I 977,35 11-1 7286 \ 977,35 1104 21 10 \ 977,35 1104 21 30 I 1 341,45 1104 21 50 I 1 533,09 1104 21 90 I l 977,35 1104 22 10 11-6 7158 l 938,25 11-6 7159 \ 1 655,74 1104 22 30 I I l 1 287,80 1104 22 50 \ 938,25 1104 22 90 938,25 1104 23 10 \ 1 028,75 1104 23 30 I 1 028,75 1104 23 90 1 028,75 1104 29 11 1 286,61 1104 29 15 977,35 1104 29 19 11-3 7290 977,35 l 11-3 7291 977,35 1104 29 31 \ 1 286,61 1104 29 35 l 977,35 1104 29 39 11-3 7290 977,35 I 11-3 7291 977,35 1104 29 91 1 286,61 1104 29 95 977,35 1104 29 99 11-1 7285 977,35 11-1 7286 977,35 1104 30 10 I 946,04 1104 30 90 378,41 1107 10 11 2 245,26 1107 10 19 1 677,64 1107 10 91 \ 1 705,56 1107 10 99 1 274,38 1107 20 00 1 485,18 1108 11 00 11-4 7294 2 131,74 11-4 7295 0) 2 131,74 1108 12 00 11-4 7294 1 522,95 No L 119/4 Official Journal of the European Communities 4 . 5 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark I Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg - 1 522,95 1 522,95 1 522,95 1 522,95 1 522,95 1 522,95 1 522,95 2 901,18 1 986,89 1 522,95 1 522,95 1 522,95 2 077,66 1 452,35 1 522,95 451,94 936,16 451,94 936,16 451,94 968,44 451,94 968,44 2 017,15 121,03 1 278,40 2 556,79 199,76 399,52 O (') (l) O O O (2) (2) (2) (2) O (2) (2&gt; (2) (2) (2) (2) O (2) 0 (2) 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 11-4 11-5 11-5 11-4 11-4 11-4 11-4 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 7624 2 119,36 4 238,72 121,03 1 399,43 2 677,82 121,03 320,79 520,55 121,03 2 240,39 4 359,75 4 . 5 . 92 Official Journal of the European Communities No L 119/5 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl - 1 000 kg 2309 10 31 23-3 7691 383,26 2309 10 33 23-9 7541 O  l 23-9 7542 o 1 278,40 23-9 7543 o 2 556,79 23-9 7545 0 199,76 23-9 7546 o 399,52 23-9 7547 O  l 23-9 7548 o 2 119,36 23-9 7549 o 4 238,72 23-9 7645 o 383,26 23-9 7646 o 1 661,66 23-9 7647 0 2 940,05 , 23-9 7648 O 383,26 l 23-9 7649 O 583,02 \ 23-9 7650 O 782,78 l 23-9 7651 o 383,26 l 23-9 7652 o 2 502,62 23-9 7653 o 4 621,98 2309 10 51 23-4 7624  23-4 7692 756,43 l 2309 10 53 23-10 7541 o  l 23-10 7542 (2) 1 278,40 23-10 7543 (2) 2 556,79 23-10 7545 o 199,76 l 23-10 7546 o 399,52 23-10 7547 o  23-10 7548 o 2 119,36 \ 23-10 7549 (2) 4 238,72 \ 23-10 7654 (2) 756,43 23-10 7655 (2) 2 034,83 23-10 7656 o 3 313,22 23-10 7657 o 756,43 23-10 7658 (2&gt; 956,19 23-10 7659 0 1 155,95 23-10 7660 o 756,43 l 23-10 7661 0 2 875,79 23-10 7662 (2) 4 995,15 2309 90 31 23-5 7624  23-5 7693 121,03 2309 90 33 23-11 7541 (2)  l 23-11 7542 (2) 1 278,40 23-11 7543 &lt;2&gt; 2 556,79 l 23-11 7545 &lt;2) 199,76 23-11 7546 (2) 399,52 23-11 7547 (2)  l No L 119/6 Official Journal of the European Communities 4. 5 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl - 1 000 kg 2309 90 33 23-11 7548 o 2 119,36 I 23-11 7549 o 4 238,72 23-11 7663 o l 121,03 23-11 7664 o 1 399,43 l 23-11 7665 o 2,677,82 \ 23-11 7666 C) 121,03 23-11 7667 o 320,79 l 23-11 7668 o l 520,55 23-11 7669 (2) 121,03 l \ 23-11 7670 o l 2 240,39 23-11 7671 o l 4 359,75 2309 90 41 23-6 7624 l  23-6 7694 l 383,26 2309 90 43 23-12 7541 o l  23-12 7542 o l 1 278,40 23-12 7543 o l 2 556,79 23-12 7545 o l 199,76 l 23-12 7546 o ! 399,52 23-12 7547 &lt;2) l  l 23-12 7548 (') l 2 119,36 &gt; \ 23-12 7549 C) l 4 238,72 l 23-12 7672 o l 383,26 23-12 7673 0 l 1 661,66 23-12 7674 o l 2 940,05 23-12 7675 o l 383,26 l 23-12 7676 o l 583,02 23-12 7677 o l 782,78 23-12 7678 o l 383,26 l l 23-12 7679 (2) l 2 502,62 23-12 7680 o l 4 621,98 2309 90 51 23-7 7624 Il  . 23-7 7695 I l 756,43 2309 90 53 23-13 7541 (2) Il  23-13 7542 (2) l 1 «278,40 23-13 7543 o 2 556,79 l 23-13 7545 o 199,76 23-13 7546 (2) l 399,52 23-13 7547 (2)  23-13 7548 (2) l 2 119,36 23-13 7549 (2) l 4 238,72 23-13 7681 (2) l 756,43 23-13 7682 o 2 034,83 l 23-13 7683 (2) l 3 313,22 23-13 7684 (2) Il 756,43 23-13 7685 (2) || 956,19 l 4. 5 . 92 Official Journal of the European Communities No L 119/7 I \ I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl l \ \  1 000 kg - l 2309 90 53 23-13 23-13 23-13 23-13 7686 7687 7688 7689 0 0 o o 1 155,95 756,43 2 875,79 4 995,15 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (J) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 119/8 Official Journal of the European Communities 4 . 5 . 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece ' Dr Ireland £ Irl 100 kg live weight  o C) C) o 934,25 934,25 934,25 934,25 934,25 100 kg net weight  o 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 26 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 C) 1 775,08 1 775,08 1 775,08 1 775,08 1 420,07 1 420,07 2 130,10 2 130,10 1 420,07 2 429,06 1 578,89 1 578,89 252,62 252,62 1 263,11 394,72 394,72 1 973,61 1 263,11 1 973,61 1 973,61 394,72 1 973,61 2 429,06 1 973,61 1 420,07 2 027,33 2 027,33 2 027,33 2 027,33 1 214,53 812,80 812,80 (2) O O OC) o 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 4 . 5. 92 Official Journal of the European Communities No L 119/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 119/ 10 Official Journal of the European Communities 4 . 5 . 92 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts \ \ \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 0401 04-1 7058 a + e 0402 10 11 l 1 290,56 0402 10 19 04-3 7059  I 04-3 7074  04-3 7079 1 290,56 04-3 7222 660,77 0402 10 91 04-4 7089 d+f 0402 10 99 04-4 7089 d+f 1 0402 21 11 04-2 7744 a+c 0402 21 17 04-6 7098  04-6 7099  04-6 7114 a + c 04-6 7224 660,77 0402 21 19 04-2 7744 a + c 0402 21 91 04-2 7744 a+c 0402 21 99 04-2 7744 a+ c 0402 29 04-2 7744 a+c+f 0402 91 04-2 7744 a+ c 0402 99 04-2 7744 a + c+f 0403 10 02 04-2 7744 \ a + c 0403 10 04 04-2 7744 a + c 0403 10 06 04-2 7744 a+c 0403 10 12 04-2 7744 a + c+ f 0403 10 14 04-2 7744 I a + c + f 0403 10 16 04-2 7744 a+c+f 0403 10 22 04-2 7744 I a+c 0403 10 24 04-2 7744 a+c 0403 10 26 04-2 7744 \ a + c 0403 10 32 04-2 7744 a + c + f 0403 10 34 04-2 7744 a + c+f 0403 10 36 04-2 7744 I I a+c+f 0403 90 11 04-5 7093 I  l 04-5 7094 l  I 04-5 7097 1 290,56 l 04-5 7223 660,77 0403 90 13 04-6 7098  04-6 7099  04-6 7114 a + c 04-6 7224 660,77 / 4. 5 . 92 Official Journal of the European Communities No L 119/ 11 Positive Negative Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  a + c d + f a+c+f a+c+f a + c a + c a+c a+c+f a + c+f a+c+f a+c a + c a+c a + c a+c a + c a + c+f a+c + f a + c+f a+ c + f a+c+f a+c+f 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 20 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 72 14 7219 7225 7280 7281 7226 7227 7228 7229 7230 7231 779,39 798,88 837,32 858,25 958,44 982,40 b x coef b x coef b x coef 1 755,39 1 799,28 b x coef b 1 653,42 1 728,61 1 136,72 1 358,39 516,69 No L 119/ 12 Official Journal of the European Communities 4. 5 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl 1 \  100 kg -I 0406 10 20 04-8 7232 I 693,00 I 0406 10 80 04-8 7226 l  04-8 7228 l 1 728,61 04-8 7230 l 1 358,39 04-8 7232 l 693,00 l 0406 20 10 I l  0406 20 90 04-9 7233 l 1 728,61 \ 04-9 7234 l 2 378,61 0406 30 10 04-10 7235 l  04-10 7236 l 619,30 04-10 7237 l 905,12 04-10 7238 l 1 312,57 04-10 7239 l 1 556,58 0406 30 31 04-10 7235 l  \ 04-10 7236 l 619,30 - 04-10 7237 l 905,12 04-10 7238 1 312,57 l 0406 30 39 04-10 7235  l 04-10 7238 1 312,57 04-10 7239 1 556,58 0406 30 90 \ 1 556,58 0406 40 00 04-11 7240  l 04-11 7241 1 616,27 0406 90 11 04-12 7242 1 358,39 I 04-12 7243  04-12 7244 1 653,42 04-12 7245 1 728,61 04-12 7246 1 136,72 l 04-12 7247 1 358,39 l 0406 90 13 04-13 7248  04-13 7250 2 019,32 0406 90 15 04-13 7248  . \ 04-13 7250 2 019,32 0406 90 17 04-13 7248  04-13 7249 l 1 358,39 l l 04-13 7250 2 019,32 0406 90 19  0406 90 21 04-14 7251  04-14 7252 1 834,24 0406 90 23 04-15 7254 I  04-15 7255 1 653,42 04-15 7256 1 728,61 04-15 7257 1 136,72 04-15 7258 1 358,39 0406 90 25 04-15 7254 \  4. 5 . 92 Official Journal of the European Communities NoL 119/ 13 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I  100 kg -I 0406 90 25 04-15 7255 1 653,42 04-15 7256 1 728,61 04-15 7257 1 136,72 04-15 7258 1 358,39 l 0406 90 27 04-15 7254 l  l 04-15 7255 l 1 653,42 04-15 7256 l 1 728,61 04-15 7257 l 1 136,72 04-15 7258 l 1 358,39 0406 90 29 04-15 7253  l 04-15 7254  04-15 7255 l 1 653,42 04-15 7256 l 1 728,61 04-15 7257 1 136,72 l 04-15 7258 l 1 358,39 0406 90 31 04-15 7253  04-15 7254  04-15 7255 1 653,42 04-15 7256 1 728,61 04-15 7257 1 136,72 \ 04-15 7258 1 358,39 l 0406 90 33 04-15 7253  04-15 7254  04-15 7255 1 653,42 04-15 7256 1 728,61 \ 04-15 7257 1 136,72 04-15 7258 1 358,39 0406 90 35 04-16 7259  I 04-16 7274 1 653,42 04-16 7277 1 728,61 04-16 7278 1 136,72 04-16 7279 1 358,39 0406 90 37 04-16 7259  04-16 7274 l 1 653,42 04-16 7277 I 1 728,61 04-16 7278 1 136,72 l 04-16 7279 1 358,39 0406 90 39 04-15 7254 I  04-15 7255 1 653,42 04-15 7256 I 1 728,61 04-15 7257 1 136,72 04-15 7258 1 358,39 0406 90 50 04-15 7253  04-15 7254  04-15 7255 1 653,42 l No L 119/ 14 Official Journal of the European Communities 4. 5 . 92 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands FI Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl l  100 kg  0406 90 50 04-15 7256 I 1 728,61 04-15 7257 l 1 136,72 04-15 7258 l 1 358,39 0406 90 61 I \ l  0406 90 63 I \ l I  0406 90 69 I \ l 2 378,61 0406 90 73 04-16 7259 l  04-16 7274 l 1 653,42 I 04-16 7277 l 1 728,61 I 04-16 7278 l 1 136,72 04-16 7279 l 1 358,39 0406 90 75 04-16 7259 l  04-16 7274 l 1 653,42 l 04-16 7277 l 1 728,61 l 04-16 7278 l 1 136,72 04-16 7279 l 1 358,39 0406 90 77 04-16 7259 l  l 04-16 7274 l 1 653,42 04-16 7277 l 1 728,61 04-16 7278 l 1 136,72 04-16 7279 l 1 358,39 0406 90 79 04-16 7259 l  04-16 7274 1 653,42 l 04-16 7277 ' 1 728,61 v- 04-16 7278 1 136,72 04-16 7279 1 358,39 0406 90 81 04-16 7259  l 04-16 7274 1 653,42 I 04-16 7277 1 728,61 04-16 7278 1 136,72 04-16 7279 l 1 358,39 0406 90 85 04-16 7259  04-16 7274 1 653,42 I 04-16 7277 1 728,61 04-16 7278 1 136,72 04-16 7279 1 358,39 0406 90 89 04-15 7253  l 04-15 7254 I  04-15 7255 1 653,42 04-15 7256 1 728,61 I 04-15 7257 1 136,72 I 04-15 7258 1 358,39 0406 90 93 04-8 7226  04-8 7231 516,69 04-8 7232 693,00 4 . 5 . 92 Official Journal of the European Communities No L 119/ 15 Positive Negative CN code Table ¢ Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl l  100 kg -I 0406 90 99 04-8 7226  04-8 7228 1 728,61 04-8 7230 1 358,39 04-8 7232 693,00 &gt;v- 2309 10 15 23-14 7553 127,84 \ 23-14 7554 \ 255,68 l 23-14 7555 \ 383,52 23-14 7556 479,40 23-14 7557 l 536,93 23-14 7558 l 575,28 23-14 7559 l 19,98 23-14 7569 \ 39,95 l 23-14 7573 59,93 23-14 7574 74,91 I 23-14 7577 \ 83,90 23-14 7578 l 89,89 23-14 7579 l 211,94 l 23-14 7580' l 423,87 23-14 7581 l 635,81 23-14 7582 l 794,76 23-14 7583 \ 890,13 23-14 7584 953,71 23-14 7885 I  2309 10 19 23-14 7553 I 127,84 23-14 7554 I 255,68 23-14 7555 I 383,52 23-14 7556 l 479,40 23-14 7557 l 536,93 23-14 7558 \ 575,28 23-14 7559 I 19,98 23-14 7569 I 39,95 l 23-14 7573 I 59,93 I 23-14 7574 74,91 l 23-14 7577 \ 83,90 23-14 7578 \ 89,89 23-14 7579 \ 211,94 23-14 7580 ' 423,87 23-14 7581 I 635,81 23-14 7582 I 794,76 23-14 7583 I I 890,13 23-14 7584 953,71 l 23-14 7885 2309 10 39 23-14 7553 l 127,84 23-14 7554 \ 255,68 23-14 7555 I 383,52 No L 119/ 16 Official Journal of the European Communities 4 . 5 . 92 I Positive , Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \  100 kg - \ 2309 10 39 23-14 7556 \ 479,40 I 23-14 7557 \ 536,93 23-14 7558 \ 575,28 23-14 7559 l 19,98 23-14 7569 \ 39,95 23-14 7573 59,93 l 23-14 7574 l 74,91 23-14 7577 \ 83,90 23-14 7578 \ 89,89 I 23-14 7579 \ 211,94 23-14 7580 \ 423,87 23-14 7581 635,81 l 23-14 7582 l 794,76 23-14 7583 890,13 I l 23-14 7584 \ 953,71 23-14 7885 \  I 2309 10 59 23-14 7553 127,84 23-14 7554 255,68 23-14 7555 \ 383,52 l 23-14 7556 479,40 23-14 7557 536,93 l 23-14 7558 575,28 23-14 7559 19,98 I 23-14 7569 l 39,95 23-14 7573 59,93 23-14 7574 74,91 23-14 7577 83,90 23-14 7578 l 89,89 23-14 7579 211,94 23-14 7580 423,87 23-14 7581 635,81 l l 23-14 7582 l 794,76 23-14 7583 I 890,13 23-14 7584 953,71 23-14 7885  2309 10 70 23-14 7553 \ 127,84 l 23-14 7554 255,68 l 23-14 7555 l 383,52 I 23-14 7556 479,40 23-14 7557 536,93 23-14 7558 575,28 I 23-14 7559 19,98 23-14 7569 I 39,95 l I 23-14 7573 59,93 23-14 7574 74,91 4 . 5 . 92 Official Journal of the European Communities No L 119/ 17 \ \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit ' France FF Greece Dr Ireland £ Irl I \ \  100 kg -I 2309 10 70 23-14 7577 I 83,90 I 23-14 7578 l 89,89 I 23-14 7579 l 211,94 23-14 7580 l 423,87 l l 23-14 7581 l 635,81 23-14 7582 l 794,76 23-14 7583 l 890,13 23-14 7584 l 953,71 23-14 7885 l  2309 90 35 23-14 7553 l 127,84 23-14 7554 l 255,68 23-14 7555 l 383,52 23-14 7556 l 479,40 \ 23-14 7557 l 536,93  23-14 7558 l 575,28 l 23-14 7559 l 19,98 23-14 7569 l 39,95 l 23-14 7573 l 59,93 23-14 7574 l 74,91 ** 23-14 7577 l 83,90 23-14 7578 89,89 l 23-14 7579 l 211,94 23-14 7580 l 423,87 \ 23-14 7581 l 635,81 23-14 7582 l 794,76 l 23-14 7583 l 890,13 23-14 7584 l 953,71 23-14 7885  2309 90 39 23-14 7553 127,84 23-14 7554 255,68 23-14 7555 l 383,52 \ 23-14 7556 l 479,40 l I 23-14 7557 536,93 l 23-14 7558 575,28 23-14 7559 l 19,98 , 23-14 7569 I 39,95 23-14 7573 59,93 23-14 7574 74,91 23-14 7577 83,90 23-14 7578 I 89,89 \ 23'- 14 7579 211,94 23-14 7580 423,87 I 23-14 7581 635,81 23-14 7582 794,76 l 23-14 7583 890,13 No L 119/ 18 Official Journal of the European Communities 4 . 5 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc  100 kg - United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 2309 90 39 23-14 7584 l 953,71 l 23-14 7885  2309 90 49 23-14 7553 127,84 23-14 7554 \ 255,68 23-14 7555 l 383,52 I 23-14 7556 l 479,40 23-14 7557 \ 536,93 l 23-14 7558 \ 575,28 l 23-14 7559 \ 19,98 23-14 7569 \ 39,95 I 23-14 7573 \ 59,93 I 23-14 7574 \ 74,91 I 23-14 7577 83,90 l 23-14 7578 89,89 23-14 7579 211,94 23-14 7580 423,87 I 23-14 7581 l 635,81 23-14 7582 794,76 I 23-14 7583 890,13 23-14 7584 953,71 23-14 7885  2309 90 59 23-14 7553 127,84 I 23-14 7554 255,68 23-14 7555 383,52 l 23-14 7556 479,40 23-14 7557 536,93 23-14 7558 575,28 23-14 7559 19,98 23-14 7569 39,95 23-14 7573 59,93 I 23-14 7574 74,91 23-14 7577 I 83,90 23-14 7578 89,89 23-14 7579 211,94 23-14 7580 423,87 23-14 7581 635,81 l 23-14 7582 794,76 23-14 7583 890,13 23-14 7584 I 953,71 23-14 7885  2309 90 70 23-14 7553 127,84 I 23-14 7554 255,68 l 23-14 7555 383,52 23-14 7556 479,40 I 23-14 7557 536,93 4.5.92 Official Journal of the European Communities NoL119/19 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl 2309 90 70  100 kg - 575,28 19,98 39,95 59,93 74,91 83,90 89,89 211,94 423,87 635,81 794,76 890,13 953,71 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 % milk fat/100 kg product a 19,588 21,487b non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product C 11,367 % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product d 12,906 % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product e 1,033 « sucrose/100 kg product f 3,613 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 119/20 Official Journal of the European Communities 4. 5 . 92 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  ( ) n o C) o 291,81 291,81 291,81 291,81 291,81 291,81 291,81 291,81 361,29 361,29 361,29 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60  100 kg of dry matter  359,09 359,09 359,09 °/o sucrose content and 100 kg net 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-8 17-8 17-8 17-10 17-10 17-10 17-8 17-11 17-11 17-11 17-12 17-10 17-10 17-10 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7341 7341 7341 7345 7346 7347 7341 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 C) C) 0 3,613 3,613 3,613  100 kg of dry matter  359,09 % sucrose content and 100 kg net 3 3 3 3 3 3 3 3,613 3,613 3,613 3,613 3,613 3,613 3,613 1702 90 71 1702 90 90  100 kg of dry matter  359,092106 90 30 2106 90 59 % sucrose content and 100 kg net o o 0 3,613 3,613 3,613 4 . 5 . 92 Official Journal of the European Communities No L 119/21 (1) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 119/22 Official Journal of the European Communities 4 . 5 . 92 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  1 161,50 1 215,40 1 588,99 1 161,50 1 215,40 1 588,99 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 7632 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 7832 4 . 5. 92 Official Journal of the European Communities No L 119/23 Positive Negative Denmark Italy France Greece Ireland ZN code fable Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  7632 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 7633 7634 6585 7585 6586 7586 7001 7002 7003 7004 No L 119/24 Official Journal of the European Communities 4 . 5 . 92 \ \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ I \  100 kg - 2106 90 99 21-1 7635  21-1 7636 l  21-1 7637  21-1 7642  2905 44 11 \ \  2905 44 19 1  2905 44 91  2905 44 99  3505 10 10  3505 10 90 I l  3823 60 11  3823 60 19 1  3823 60 91 1  3823 60 99   7001   7002   \ 7003   7004   7005   7006   I 7007   \ 7008   7009 \   7010   I 7011   7012 \  '  7013   7015 \   7016 \   7017   7020   7021   7022 \   7023 \   7024 l   7025 \   7026   7027   7028   7029 I   7030 '   7031   7032   7033   7035  4 . 5 . 92 Official Journal of the European Communities No L 119/25 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland i £ Irl  100 kg   7036   7037   7040   I 7041   I 7042 634,15  1 7043 699,18  I 7044 790,23  I 7045   I 7046   I 7047 679,10  I 7048 744,13  7049 835,18  7050   7051 l 661,89  7052 l 730,17  7053 795,20  7055 639,01  7056 717,05  7057 785,33  I 7060 871,13  7061 949,17  7062 1 017,45  7063 1 082,48  7064 1 173,53  7065 916,08  l 7066 994,12   7067 1 062,40 -I 7068 1 127,43  7069 l 1 218,48  7070 967,15  7071 1 045,19  7072 1 113,47  7073 1 178,50  7075 1 022,31  7076 1 100,35  l 7077 1 168,63  7080 l 1 695,80  l 7081 I 1 773,84  7082 I 1 842,12  7083 1 907,15  7084 1 998,20  7085 I 1 740,75  7086 1 818,79 *  7087 1 887,07  7088 1 952,10 No L 119/26 Official Journal of the European Communities 4 . 5 . 92 l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - I  7090 1 791,82 I  7091 I 1 869,86 I  7092 1 938,14  7095 1 846,98  7096 l 1 925,02  7100 o l   \ 7101 o l   7102 o l   1 7103 o l   7104 0 l   7105 0 l  I  7106 0 l   7107 0 l   7108 0 i   7109 0 l  l  l 7110 C) l   7111 0 l  l  7112 0 l  '  7113 0 l   l 7115 0 l   \ 7116 0 l   l 7117 0 l   l 7120 0 l  l  7121 0 l  l  \ 7122 l   7123 0 l   7124 0 l   I 7125 0 l   7126 0 l   \ 7127 0 l   7128 0 l   7129 0 l   7130 0 l   7131 0 l   7132 0 I   I 7133 0   7135 0 l   I 7136 0 l  l  7137 0 I   7140 0 l   7141 0 l  l  7142 0 l 682,73  \ 7143 0 l 747,76 l  \ 7144 0 l 838,81  7145 0 l  4 . 5 . 92 Official Journal of the European Communities No L 119/27 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy \ Lit France FF Greece Dr Ireland £ Irl  100 kg -  7146 0) 659,40  l 7147 0 727,68 l  7148 C) 792,71 l  7149 0) 883,76  7150 o 632,43  \ 7151 0) 710,47  7152 0 778,75 l  7153 843,78 I  l 7155 C) 687,59 l  7156 (l) 765,63  7157 0 833,91  7160 C) 919,71 l  7161 0 997,75  7162 C) 1 066,03  7163 0) 1 131,06  7164 0 1 222,11 l  7165 C) 964,66  l 7166 C) 1 042,70  1 7167 C) 1 110,98  7168 C) 1 176,01 . 7169 O 1 267,06 l  I 7170 (') 1 015,73  I 7171 C) 1 093,77 l  7172 C) 1 162,05  I 7173 (') 1 227,08  7175 0 1 070,89 l  7176 (l) 1 148,93  I 7177 (l) 1 217,21  I 7180 0 1 744,38 l  7181 0) 1 822,42  \ 7182 C) 1 890,70 ' 7183 1 955,73  \ 7185 (l) 1 789,33  7186 C) 1 867,37  7187 C) 1 935,65  I 7188 0) 2 000,68 . . 1 7190 0 1 840,40  I 7191 0 1 918,44  I 7192 o 1 986,72  7195 C) 1 895,56  I 7196 C) 1 973,60 ¦ l  \ 7200 C)   \ 7201 0  ¢  7202 C)   7203 C)  l No L 119/28 Official Journal of the European Communities 4 . 5 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 1  100 kg - _ 7204 0) 684,86  \ 7205 0   l 7206 0)   7207 C)  _ 7208 C) 638,76  \ 7209 C) 729,81  l 7210 C)   7211 (l)   \ 7212 0  _ 7213 o 689,83  7215 0   7216 (l)   7217 C) 679,96  7220 0   7221 o 666,84  7260 0 921,83  7261 C) 999,87  7262 0 1 068,15  7263 0) 1 133,18  7264 o 1 224,23 _ 7265 C) 966,78  7266 C) 1 044,82  7267 (') 1 113,10 _ 7268 C) 1 178,13  \ 7269 o 1 269,18  7270 0) 1 017,85  7271 C) 1 095,89  7272 (l) 1 164,17  7273 0 1 229,20  7275 C) 1 073,01  \ 7276 0 1 151,05  7300 (l)   7301 O   7302 o 651,40  7303 o 716,43  7304 C) 807,48  7305 0   7306 C) 628,07  \ 7307 C) 696,35  7308 0 761,38  \ 7309 852,43  7310 0   \ 7311 o 679,14  7312 (') 747,42  7313 C) 812,45 4 . 5 . 92 Official Journal of the European Communities No L 119/29 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands R Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg   7315 o 656,26  7316 C) 734,30  l 7317 0) 802,58  7320 0) 711,42  7321 C) 789,46  7360 C) 986,61  7361 o 1 064,65  7362 0) 1 132,93  7363 0 1 197,96  l 7364 1 289,01  7365 o 1 031,56  7366 C) 1 109,60  7367 0 1 177,88  / 7368 ( 1) 1 242,91  7369 o 1 333,96  l 7370 o 1 082,63  7371 o 1 160,67  7372 o 1 228,95  7373 (l) 1 293,98   7375 C) 1 137,79  7376 o 1 215,83  7378 o » 1 192,95  7400 o 627,16  \ 7401 O 705,20  7402 e&gt; 773,48  7403 0) 838,51 _ 7404 o 929,56  7405 o 672,11  7406 o 750,15  7407 o 818,43  7408 o 883,46  7409 974,51  7410 0 723,18  1 7411 0) 801,22  7412 c&gt; 869,50  7413 (l) 934,53  7415 o 778,34  7416 O' 856,38  7417 C) 924,66  7420 (l) 833,50  7421 C) 911,54  7460 (') 1 039,76  7461 o 1 117,80  7462 o 1 186,08  7463 C) 1 251,11 No L 119/30 Official Journal of the European Communities 4. 5 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg -  7464 1 342,16  I 7465 0 1 084,71  7466 0) 1 162,75  7467 C) 1 231,03  I 7468 o 1 296,06  7470 (') 1 135,78  7471 o 1 213,82  7472 o 1 282,10  7475 o 1 190,94 _ 7476 C) 1 268,98  7500 0 713,01  7501 0 791,05  7502 C) 859,33  \ 7503 &lt;l) 924,36  7504 O 1 015,41  7505 O 757,96  I 7506 o 836,00  7507 o 904,28  7508 o 969,31  7509 1 060,36  7510 o 809,03  7511 o 887,07  7512 o 955,35  \ 7513 O 1 020,38  7515 O 864,19  7516 &lt;l) 942,23  7517 o 1 010,51  \ 7520 O 919,35  7521 O 997,39  I 7560 0) 1 078,85  7561 o 1 203,35  7562 O 1 225,17  I 7563 C) 1 290,20  l 7564 n 1 381,25  7565 O 1 123,80  7566 O 1 201,84  I 7567 C) 1 270,12  7568 C) 1 335,15  7570 n 1 174,87  7571 o 1 252,91  7572 C) 1 321,19  7575 (l) 1 230,03  7576 (l) 1 308,07  7600 C) 1 050,36  7601 C) 1 128,40 4. 5 . 92 Official Journal of the European Communities No L 119/31 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg   7602 C) 1 196,68  7603 O 1 261,71  7604 0) 1 352,76  7605 C) 1 095,31  7606 0) 1 173,35  I 7607 o \ 1 241,63  I 7608 o 1 306,66  I 7609 o 1 397,71  I 7610 o 1 146,38  I 7611 o 1 224,42  7612 C) 1 292,70 7613 o 1 357,73  7615 0 1 201,54  7616 C) 1 279,58  7620 C) 1 256,70  7700 C) 1 170,08  7701 o 1 248,12  7702 (l) 1 316,40  7703 C) 1 381,43  7705 0 1 215,03  7706 C) 1 293,07  7707 C) 1 361,35  7708 o 1 426,38  7710 o 1 266,10  7711 O 1 344,14  \ 7712 0) 1 412,42  7715 (*) 1 321,26  7716 o 1 399,30  7720 0) 1 020,19  l 7721 (l) 1 098,23  7722 C) 1 166,51  \ 7723 C) 1 231,54  7725 o 1 065,14  7726 o 1 143,18  7727 o 1 211,46  7728 C) 1 276,49  7730 o 1 116,21  7731 (l) 1 194,25  7732 0) 1 262,53 '  7735 C) 1 171,37  7736 C) 1 249,41  7740 C) 1 311,68  7741 o 1 389,72  7742 C) 1 458,00  7745 (') 1 356,63 No L 119/32 Official Journal of the European Communities 4. 5 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I  100 kg -  7746 0 1 434,67  I 7747 0 1 502,95  7750 c&gt; 1 407,70  \ 7751 0) 1 485,74  7758   I 7759   7760 o 1 603,16  7761 C&gt; 1 681,20  7762 o 1 749,48  7765 0 1 648,11  \ 7766 0) 1 726,15  7768   7769   7770 C) 1 699,18  7771 o 1 777,22 '  7778 694,17  l 7779 I 772,21  7780 o 1 894,64  7781 o 1 972,68  7785 C) 1 939,59  I 7786 o 2 017,63 « -  7788 1 077,47  7789 1 155,51  7798 C)   7799 o __  7800 2 415,93  7801 2 493,97  7802 \ 2 562,25  7805 2 460,88  7806 2 538,92  7807 I 2 607,20  \ 7808 0   7809 o '  .  \ 7810 l 2 511,95  7811 2 589,99  7818 o 742,75  \ 7819 o 820,79  7820 o 2 464,51  7821 o 2 542,55  7822 o 2 610,83  7825 o 2 509,46  7826 C) 2 587,50  ' 7827 o 2 655,78  7828 o 1 126,05  1 7829 (*) 1 204,09 4 . 5 . 92 Official Journal of the European Communities No L 119/33 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit - FF Dr £ Irl  100 kg -  7830 C) 2 560,53  7831 C) 2 638,57  7838 O 1 128,17  7840 o   7841 o   7842 C)   7843 C)   7844 o  _ 7845 C)   7846 0   7847 o   7848 C)   7849   7850 C)   7851 C)   7852 o   7853 o   \ 7855 0)   . 7856 o   7857 C)   7858 o   7859 o   7860 0)   7861 0   7862 C)   7863 o   7864 o   I 7865 C)   7866 C)   7867 C)   7868 I   7869 o   7870 o   7871 (')   7872 7873 (')   7875 C)   7876 o   I 7877 (')   I 7878 C)   7879 o   7900 (')   7901 o .   7902 o   7903 0)  No L 119/34 Official Journal of the European Communities 4 . 5 . 92 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ \  100 kg -  _ l 7904 C)   7905 o   7906 o   7907   7908 C)   7909 o   \ 7910 (')   7911 o   l 7912 C)   l 7913 C)   7915 o   7916 C)   7917  -  7918 C)   7919 C)   7940 0   i 7941 o   7942 C)   7943 o   7944 o 626,27  7945 o   7946 C)   \ 7947 C)   7948 C)   7949 o 671,22  7950 C)   7951 C)   7952 C)   7953 C) 631,24 '  7955   7956 o   7957 o   7958 0   7959 C)   7960 C)   \ 7961 O   \ 7962 &lt;*).   7963 O 680,96  7964 C) 772,01  7965 o   7966 C)   7967 (') 660,88  7968 C) 725,91  7969 C) 816,96  7970 C)  4 . 5 . 92 Official Journal of the European Communities No L 119/35 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \  100 kg -  7971 (') 643,67  7972 o 711,95 ¢  7973 o 776,98  7975 o   7976 o 698,83  7977 o 767,11  7978 o 675,95   7979 o 753,99  7980 C) 728,71  I 7981 o 806,75  7982 C) 875,03  l 7983 0 940,06  7984 o 1 031,11  7985 o 773,66  7986 o 851,70  l 7987 o 919,98  7988 o 985,01  7990 o 824,73  7991 (l) 902,77  7992 (') 971,05  ' 7995 O 879,89  7996 o 957,93 Amounts to be deducted ___ 51xx 24,88  52xx 52,59  53xx 84,15  54xx 116,31  55xx 165,87  56xx 240,51  57Ox 373,20  l 571x 373,20  572x 522,49  573x I 522,49  574x 671,77  5750 671,77  I 5751 671,77  5760 821,05  5761 821,05  5762 821,05  5765 821,05  5766 \ 821,05  5770 821,05  5771 \ 821,05 No L 119/36 Official Journal of the European Communities 4 . 5 . 92 l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland I DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \  100 kg -I  5780 970,33  5781 970,33  I 5785 l 970,33  5786 970,33  579x 24,88  5808 24,88  \ 5809 24,88 l  5818 24,88  I 5819 24,88 l  I 582x 24,88  5830 24,88  \ 5831 24,88  5838 l 52,59  584x 52,59  I 585x \ 52,59 I  l 586x I 84,15  587x 84,15  I 590x 116,31 l  \ 591x 116,31  594x \ 165,87 l  595x \ 165,87  I 596x l 240,51  597x 240,51 l  I 598x \ 373,20 __ 599x 373,20 Amounts to be deducted 61xx 21,60  62xx 45,65  63xx 73,05  64xx 100,97  65xx 143,99 ' 66xx l 208,78  670x 323,97  671x 323,97  672x 453,55  673x 453,55  674x 583,14  6750 583,14  6751 583,14  6760 712,73  6761 l 712,73  6762 712,73  6765 712,73 4. 5 . 92 Official Journal of the European Communities No L 119/37 l \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ \  100 kg -  \ 6766 712,73  \ 6770 712,73  \ 6771 712,73  \ 6780 842,31  6781 842,31  I 6785 I 842,31  I 6786 842,31  1 679x 21,60  6808 \ 21,60  \ 6809 I 21,60  I 6818 21,60  \ 6819 \ 21,60  I 682x l 21,60 '  \ 6830 \ 21,60  I 6831 \ 21,60  6838 l 45,65 '  684x 45,65  685x 45,65  686x \ 73,05  687x 73,05 -  690x 100,97  691x 100,97  694x 'l 143,99  i 695x 143,99  696x 208,78  697x 208,78  698x 323,97  L 699x \ 323,97 No L 119/38 Official Journal of the European Communities 4 . 5 . 92 (') If the |oods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153 , 17 . 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spam Portugal 0,972 0,972 0,976 0,976 0,969 0,969 0,969 0,969 1,072 1,072 1,072 1,072 1,037 1,037 Beef and veal Milk and milk products Pigmeat Sugar Cereals Eggs and poultry and albumins Wine Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar Jams and marmalades (Regulation (EEC) No 426/86) Olive oil sector 1,072 1,072 1,072 1,072 0,972 0,976 0,972 0,976 0,969 0,969 0,969 0,969